                                                                                       FILED
                                                                                       CLERK
UNITED STATES DISTRICT COURT                                                4/3/2020 11:28 am
EASTERN DISTRICT OF NEW YORK
                                                                              U.S. DISTRICT COURT
---------------------------------------------------------------X
                                                                         EASTERN DISTRICT OF NEW YORK
KEVIN ANDREW ECKERT, JR.,                                                     LONG ISLAND OFFICE
                                   Plaintiff,
                                                                    ORDER
                 -against-                                          19-CV-06991 (JMA)(SIL)

SUFFOLK COUNTY JAIL,

                                    Defendant.
---------------------------------------------------------------X
AZRACK, United States District Judge:

        By Order dated February 27, 2020, the Court granted the application of then-incarcerated

pro se plaintiff Kevin Andrew Eckert, Jr. (“Plaintiff”) to proceed in forma pauperis and sua sponte

dismissed the complaint in its entirety pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1).

(ECF No. 7.) Plaintiff was granted leave to file an amended complaint within thirty (30) days of

the date of the Order. (See id.) The Order was mailed to Plaintiff at the Suffolk County

Correctional Facility, his then-address of record. On February 28, 2020, Plaintiff filed a Notice

of Change of address to a residence in Patchogue, New York. Accordingly, on March 2, 2020,

the Order was re-mailed to Plaintiff at this new address. The Order mailed to the Suffolk County

Correctional Facility was returned to the Court on March 13, 2020, marked as “Discharged Return

to Sender,” but the Order mailed to the Patchogue address has not been returned as undeliverable.

(ECF No. 11.)

        To date, Plaintiff has not filed an amended complaint, nor has he otherwise communicated

with the Court about this case since filing his Notice of Change of Address on February 28, 2020.

In light of the national emergency caused by the COVID-19 virus, the Court extends the deadline

for Plaintiff to file an amended complaint through May 4, 2020. Plaintiff is again cautioned that

an amended complaint completely replaces the original. Therefore, Plaintiff must include all

claims against any defendants he seeks to pursue in the amended complaint.
       Plaintiff is further cautioned that judgment shall enter in accordance with the February 27,

2020 Order and this case will be closed unless he files an amended complaint with the Court on or

before May 4, 2020. This deadline will not be further extended absent a showing of good cause.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

       The Clerk of Court shall mail a copy of this Order to Plaintiff at his last known address.

SO ORDERED.

Dated: April 3, 2020
       Central Islip, New York                              __/s/ (JMA)____________
                                                            Joan M. Azrack
                                                            United States District Judge




                                                2
